IN THE NINTH COURT OF APPEALS
                            _____________________ _____

                                 09-15-00408-CV
                            __________________________

                          State Farm Lloyds, Appellant
                                       v.
                             Dennis Webb, Appellee

          Appeal from the 58th District Court of Jefferson County, Texas
                           Trial Cause No. A-194,468

                                  MANDATE
TO THE 58TH            DISTRICT      COURT       OF    JEFFERSON         COUNTY,
GREETINGS:

       Before our Court of Appeals, on May 4, 2017, the cause came upon appeal to
revise or reverse your judgment was determined; and therein our said Court made
its order in these words:

       “THE NINTH COURT OF APPEALS, having considered this cause on
appeal, concludes that the judgment of the trial court should be affirmed in part,
reversed and rendered in part and remanded in part to the trial court. IT IS
THEREFORE ORDERED, we affirm the jury’s award of breach of contract
damages in the amount of $15,000, in addition to prejudgment and postjudgment
interest on that amount as stated in the final judgment. We reverse the jury’s award
of actual damages in the amount of $20,000 that resulted from State Farm Lloyds’s
alleged unfair settlement practices and the jury’s award of additional damages in the
amount of $60,000 that resulted from the finding that State Farm Lloyds knowingly
engaged in unfair settlement practices, and render judgment that Dennis Webb take
nothing as to those claims. We also reverse and remand for a new trial with respect
to the attorney’s fees recoverable on Dennis Webb’s breach of contract claim. All
costs of the appeal are assessed one-half (1/2) against the appellant and one-half
(1/2) against the appellee. AFFIRMED IN PART; REVERSED AND
RENDERED IN PART; REVERSED AND REMANDED FOR NEW TRIAL
IN PART”
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf, and in all things have it duly recognized, obeyed and executed.




      BY ORDER OF THE NINTH COURT OF APPEALS, with the Seal thereof
affixed, at the City of Beaumont, Texas, this April 2, 2018.




                                          CAROL ANNE HARLEY
                                          CLERK OF THE COURT